481 S.E.2d 288 (1997)
STATE of North Carolina
v.
Tony Ray McGIRT.
No. 198A96.
Supreme Court of North Carolina.
March 7, 1997.
Michael F. Easley, Attorney General by William B. Crumpler, Assistant Attorney General, for the State.
*289 Doran J. Berry and Ronnie M. Mitchell, Fayetteville, for defendant-appellant.
American Civil Liberties Union of North Carolina Legal Foundation by Deborah K. Ross, amicus curiae.
PER CURIAM.
Justices Webb, Whichard, Parker and Lake voted to affirm the decision of the Court of Appeals for the reasons stated in the majority opinion by Greene, J. Chief Justice Mitchell and Justices Frye and Orr voted to reverse the decision of the Court of Appeals for the reasons stated in the dissenting opinion by Smith, J. Accordingly, the decision of the Court of Appeals is affirmed.
AFFIRMED.